Title: Account with Archibald Drummond, 4 October 1796
From: Drummond, Archibald,Hamilton, Alexander
To: 


New York Octobr. 4th. 1796.







Col: Hamilton

To Archibd Drummond, Dr.


1795






Decr.
22d.
1 large slate
4/6
£    


“
2 Pencils
2/6




1 Copy
2/0
11.6



1 Ashes Grammr.
2/6



24
1 Espinasses

1.18   .




4 papers ink powdr.

6.   



Jany.
4th
1 box pounce

1.  



12
1 Sett bills Exchange

3.  



13
1 Qr. Imperiel papr.

16.  



14
1 Powel & Devises

1.16.  


Feby.
1
1 pen knife

8.  



“
½ Hund Quills 6/ Wafers
1/6
7.6



18th.
¼ Do. Do.

3.  



25
Slate pencil

1   


March
2d.
2 Hundd. Quills

1.4   



5
1 Ream thick 4to. posts

2.2   



7
Wafers

3.  



11
6 Sheets bills Exchange

6.  



21st
1 box pounce

6


April
2
1 Kyd. on bills

15.  



6
1 Stick wax

1.  



19th
1 Slate pencil

6


May
11th.
12 Skins parchments

2.16.  




1 Ream fools cap

2.4.   




1 Do 4to. Posts

1.18   




1 Do. fools cap No. 4

1.3   


June
6th.
¼ Hundd. Quills

6.6




1 Stick wax

1.  



20
6 Skins parchment
5/
1.10.  



25th
6 Sticks wax

6.  



29th
1 tin box wafers

7.  


July
1st
1 blk book

3.6



20th.
1 Greek Testament

9.  



28th.
1 Hundd. Quills

14.  




Sand

2.  




India rubr.

6




Pounce

1.  


Augt.
23d.
1 blank book

7.  



30th.
10 Skins parchment
5/.
2.10.  


Septr.
3d.
6 papers Ink powdr.

5.  



8th.
½ Hundd. Quills

3.  



13th.
8 Volms. Spectator

 2.0.0






£28.9.6


 